UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6256


UHURU ROWE,

                    Plaintiff - Appellant,

             v.

MICHAEL CARPENTER; NANCY PERKERSON; TERESA L. BIRCKHEAD; T.
DARDEN; GREGORY HALLOWAY,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:18-cv-00780-REP)


Submitted: November 2, 2020                                 Decided: November 19, 2020


Before WILKINSON and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey E. Fogel, Charlottesville, Virginia, for Appellant. Mark R. Herring, Attorney
General, Victoria N. Pearson, Deputy Attorney General, Laura Maughan, Assistant
Attorney General, Toby J. Heytens, Solicitor General, Michelle S. Kallen, Deputy Solicitor
General, Martine E. Cicconi, Deputy Solicitor General, Jessica Merry Samuels, Assistant
Solicitor General, Zachary R. Glubiak, John Marshall Fellow, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Uhuru Rowe appeals the district court’s order granting the Appellees’ motion to

dismiss and dismissing his complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Rowe v.

Carpenter, No. 3:18-cv-00780-REP (E.D. Va. Jan. 22, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2